Citation Nr: 9931702	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to a compensable evaluation for multiple 
lipomas.

3.  Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

The Board observes that the RO has certified for appeal the 
issue of entitlement to service connection for chloracne.  
However, the Board finds that, as the veteran did not 
complete a substantive appeal of that issue, the matter is 
not properly before the Board.  The veteran identified the 
specific issues which he wished to appeal in his September 
1997 Notice of Disagreement and his November 1997 VA Form 9.  
These issues did not include entitlement to service 
connection for chloracne.  The Board further finds that the 
claims folder contains no further documents which may be 
construed as a Notice of Disagreement or substantive appeal.  
Therefore, the Board will proceed with appellate review of 
only the aforementioned issues on the title page of this 
decision.

The Board further observes that, in April 1999, the veteran 
filed a claim to reopen entitlement to service connection for 
chloracne, scalp contusion, non-Hodgkin's lymphoma, and a 
right leg rash and left arm cyst as due to Agent Orange 
exposure.  The veteran also offered testimony pertaining to 
chloracne during the July 1999 hearing before the Board.  
Therefore, the Board refers these claims to the RO for 
preparation of a rating decision and all appropriate 
development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By unappealed decision dated February 1992, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back disability.

3.  The evidence associated with the claims file subsequent 
to the February 1992 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered to decide fairly the merits of the claim.

4.  The veteran's multiple lipomas affect an extensive area 
of his body and are productive of itching and tenderness.

5.  The current symptomatology associated with the veteran's 
PTSD is productive of depression, suicidal ideations, 
impairment of speech, memory, and sleep, feelings of panic, 
and discomfort in large groups of people.


CONCLUSIONS OF LAW

1.  The RO's February 1992 decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The evidence received since the February 1992 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for an evaluation of 10 percent for multiple 
lipomas have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7819 
(1999).

4.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability

The veteran's claim of entitlement to service connection for 
a low back disability was previously considered and denied by 
the RO.  The RO initially denied service connection in a May 
1988 rating decision, finding that the veteran sustained an 
acute episode of low back pain in service which was not 
related to current degenerative changes of his lumbosacral 
spine.  In February 1992, the RO issued a rating decision 
finding that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
low back disability.  The veteran was notified of the 
decision and provided with his appellate rights the same 
month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's February 
1992 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's February 1992 denial included the veteran's service 
medical records, a March 1988 VA examination, a July 1991 
letter from Edmond C. Campbell, M.D. and Edward W. Phillips, 
Jr., M.D., and February 1988 through July 1991 VA medical 
records.

The veteran's service medical records show that he complained 
of low back pain in January 1970 following an episode of 
heavy lifting.  He was assessed with a low back strain.  The 
separation examination of October 1971 contained no complaint 
or finding of abnormality related to the low back.  The VA 
examination of March 1988 diagnosed the veteran with mild 
degenerative arthritis of the lumbar spine.  The July 1991 
letter from Drs. Campbell and Phillips stated that the 
veteran had had a low back problem for four years and he was 
assessed with degenerative disc disease of the lumbar spine.  
The VA clinical records show that the veteran complained of 
back pain and was prescribed medication.

The additional pertinent evidence that has been associated 
with the claims file since the RO's February 1992 denial 
includes a May 1997 VA examination and a July 1999 Board 
hearing transcript.

During the May 1997 VA examination, the veteran related that 
he had pulled a muscle while playing football in service and 
that he had chronic lumbosacral strain since that time.  He 
described symptoms including constant dull pain, weakness, 
stiffness, and fatigability; however, he used no medication 
to alleviate these symptoms.  He believed that his back pain 
had increased since he had sustained a stroke.  Objectively, 
the veteran walked with a marked left limp, could not walk on 
his heels or toes, and could not squat and arise.  Tenderness 
to palpation, moderate muscle spasm, and decreased muscle 
strength were present.  The x-ray report showed degenerative 
changes of the lumbosacral spine.  The veteran was assessed 
with chronic lumbosacral strain and the examiner commented 
that the veteran's back disability was aggravated by the 
abnormal gait caused by the stroke.

At the hearing before the undersigned Board Member, the 
veteran testified that he first injured his back during 
active service while playing football at Ft. Hood, Texas.  He 
claimed that he had incurred no other back injuries since 
that time.  However, he had performed a lot of lifting at a 
subsequent job in a warehouse.  He was presently taking pain 
medication.  He stated that no doctor had related his present 
low back disability to his injury in service.

The Board finds that none of the evidence submitted since the 
RO's last final denial bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veteran's low back disability is related to service.  The 
recently submitted evidence does not tend to prove or 
actually disprove this issue and as such, is not probative of 
the issue of hand.  None of the recently submitted evidence 
includes competent medical evidence that establishes a nexus 
or relationship between the veteran's low back disability and 
any incident of his military service.  Further, the presence 
of degenerative changes of the veteran's low back was 
established prior to the RO's February 1992 decision.

The Board observes that it is unclear whether the veteran has 
alleged that his low back disability is related to his 
service-connected PTSD.  In statements submitted to the RO, 
the veteran has referred to his back disability as being 
caused by his nerves.  However, in later statements, he has 
clearly stated that his back disability was incurred by an 
injury in active service, and was not caused by PTSD.  As the 
veteran has presented no new and material evidence, including 
any medical opinion relating his low back disability to his 
service-connected PTSD, the Board finds that the claim of 
entitlement to service connection may not be reopened on 
either a direct or secondary basis.  Accordingly, the last 
prior denial remains final and the benefit sought on appeal 
must be denied.


II. Multiple Lipomas

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).

The record shows that the RO granted service connection for 
multiple lipomas in a February 1992 rating decision and 
assigned a noncompensable evaluation effective from July 
1991.  Subsequent rating decisions have confirmed and 
continued this evaluation.  The veteran's multiple lipomas 
have been assigned a noncompensable schedular evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).

Under the rating schedule, benign skin growths are to be 
rated by analogy to scars, and, unless otherwise provided, 
are to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(1999).  Pursuant to the rating criteria for eczema, a 
noncompensable evaluation is appropriate in cases of slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
contemplated when the disorder is characterized by 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.  For an increased rating to 30 
percent, the skin disorder must be characterized by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A rating of 50 percent is warranted when the 
skin disorder is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1999).

During a VA examination in May 1997, the veteran reported 
that he had received no medical care for his lipomas since 
active service in Vietnam and that the only symptom was 
occasional tenderness.  The examiner noted that the veteran 
had many, many lipomas scattered all over his body and 
ranging in size from one centimeter to four centimeters.  
Objectively, the lipomas were scattered over the entirety of 
the lower and upper extremities, as well as the front and 
back of the trunk.  The examiner found no evidence of 
tenderness or inflammation.

In statements submitted to the RO in September, November, and 
December 1997, the veteran stated that he experienced itching 
of the affected areas which was occasionally painful, that 
the lipomas became tender at times, and that he believed that 
they were disfiguring.  The veteran appeared at a hearing 
before the undersigned Board Member in July 1999.  He 
testified that the lipomas were present throughout his upper 
trunk and upper extremities and that they had progressively 
increased since his service in Vietnam.  He stated that they 
were sensitive to the touch and irritable.  He was receiving 
no current medical care for the lipomas.

In summary, the Board finds that the evidence of record most 
nearly approximates the disability picture contemplated for a 
10 percent evaluation.  In particular, the veteran's lipomas 
are present on an extensive and exposed area of his skin.  
The VA examiner specifically noted that the veteran had 
numerous lipomas over his entire body.  Therefore, a 
noncompensable evaluation, which requires the skin disorder 
to affect only a nonexposed surface or small area, cannot be 
for application.  Moreover, the Board finds the veteran's 
testimony as to occasional itching and tenderness of the 
lipomas to be credible.  Nonetheless, the veteran's multiple 
lipomas are not characterized by constant exudation or 
itching, extensive lesions, or marked disfigurement and 
therefore, the criteria for a 30 percent evaluation are not 
met at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589, 593 
(1991).  The Board finds no other rating code, such as 
Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck, or Codes 7801 or 7802 for burn scars, or Codes 7803 
and 7804 for superficial scars, which is appropriate and 
would provide a higher rating.  As the veteran's skin 
disorder has not caused limitation of motion, Diagnostic Code 
7805 is not for application.  Further, the Board finds, as 
did the RO, that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  There has been no showing by the veteran that his 
skin disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not 
met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).


III.  PTSD

The record shows that the RO granted service connection for 
PTSD in an August 1997 rating decision and assigned a 30 
percent disability evaluation effective from January 1997.  
In a subsequent rating decision in October 1998, the RO 
increased the evaluation to 50 percent effective from January 
1997.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial August 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 12 
Vet. App. 119 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased ratings 
claims).  The Board further finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (1999) (ratings to be assigned in the light 
of the whole recorded history).

The veteran's PTSD has been awarded a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  Under the rating schedule, a 50 percent 
evaluation requires symptomatology which causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

In relation to the present appeal, VA clinical records 
include outpatient psychiatry progress notes from January 
through March 1997.  The veteran complained of symptomatology 
including anger, depression, insomnia, intrusive thoughts, 
feelings of guilt, hypervigilance, decreased concentration 
and interest, difficulty being near others, and extreme 
startle response.  He was described as moderately depressed 
and assessed with chronic PTSD.

During a VA examination in May 1997, the veteran described 
symptomatology including depression, intrusive thoughts, 
sleep disturbance, the desire to hurt himself, heightened 
startle response, lack of energy, and feelings of panic, 
guilt, and anger.  He also reported that he had recently 
sustained a stroke which impaired his ability to work and 
which caused increased depression.  The veteran worked for 
several employers following active duty and left some jobs 
due to anxiety.  He had last worked for the same employer for 
nine years.  He stopped working in 1996 due to his stroke.  
The veteran had been married for approximately 20 years and 
related that the marriage was going well.  He could no longer 
engage in most recreational activities due to the paralysis 
caused by his stroke.

Objectively, the veteran exhibited a very sad effect and a 
depressed mood.  He was oriented, with fair hygiene and clear 
speech.  The veteran's thought process was logical, but 
circumstantial, disorganized, and slow.  He was preoccupied 
with Vietnam memories.  Memory and reasoning were intact and 
judgment and insight were good.  The veteran's social 
relationships were described as fair with a moderate level of 
contact.  The veteran was assessed with PTSD and depression, 
and the examiner opined that the disabilities caused moderate 
to severe impairment of social and occupational activities.  
The examiner commented that the veteran's stroke appeared to 
have aggravated his PTSD symptomatology.

During another VA examination in June 1998, the veteran 
reported the presence of substantially the same 
symptomatology.  He also described episodes of depression 
several times per week, suicidal thoughts, frequent 
nervousness, daily intrusive thoughts, sleeplessness, and 
increasing marital problems.  For enjoyment, he went to 
ballgames, visited friends, worked on lawnmowers, and went 
out to eat once in awhile.  Objectively, the veteran's 
displayed a sad affect and a depressed mood.  Speech and 
thought were clear and logical, but slow, and memory was 
poor.  The veteran exhibited fleeting suicidal ideation and 
preoccupation with thoughts of Vietnam.  The veteran's social 
relationships were described as good with small groups and 
his social relationships and activity level were assessed as 
fair.  The veteran was assessed with PTSD and depression, 
with moderate to severe symptoms, and assigned a Global 
Assessment of Functioning (GAF) score of 43.

The veteran appeared at a hearing before the undersigned 
Board Member in July 1999.  The veteran reported that he 
presently received mental health treatment once every three 
months.  For social activities, he went to church, ballgames, 
restaurants, and visited people.  He also hunted and fished 
with friends.  He did not like the crowds at the ballgames.  
He complained of depression, sleeplessness, and poor 
concentration and memory and believed that his marriage had 
worsened over the years.  He reported that he had worked at 
various occupations since active duty but that a nervous 
breakdown, a back disability, and a stroke had caused him to 
lose jobs.  The veteran's son stated that their relationship 
was good and that they hunted and fished together.  He 
related that the veteran sat alone at baseball games and was 
easily startled.

Based upon the above findings, the Board concludes that the 
evidence supports an increase to the next higher evaluation.  
In particular, the Board observes that the veteran exhibits 
symptomatology consistent with a 70 percent evaluation 
including suicidal ideation, circumstantial and slow speech, 
and near-continuous depression.  He also suffers from sleep 
and memory impairment, decreased energy and interest, and 
difficulty with social relationships when in a large group of 
people.  Further, the most recent VA examination assigned a 
GAF score representing major impairment in several areas.

Nonetheless, the veteran does not exhibit the symptomatology 
necessary for a 100 percent evaluation.  The evidence does 
not support a finding of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, or grossly inappropriate behavior.  The Board 
observes that the veteran maintained employment at the same 
location for several years and eventually lost his job due to 
complications from his stroke.  The veteran also has been 
married for a lengthy period of time and apparently has a 
good relationship with his children and continues to 
participate in some recreational activities.

When the totality of symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for the 70 percent 
evaluation.  Therefore, the evidence of record shows the 
increased severity necessary for the next higher evaluation 
and the veteran's claim must be granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for multiple lipomas is 
granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

